       Case 2:20-cv-01081-RJC-LPL Document 34 Filed 04/27/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 DONTAY GREEN,                                 )          Civil Action No. 2:20-cv-1081
                                               )
        Plaintiff,                             )
                                               )          United States District Judge
            v.                                 )          Robert J. Colville
                                               )
 THEODORE MATHIS, III,                         )          United States Magistrate Judge Lisa
                                               )          Pupo Lenihan
        Defendant.                             )


                 ORDER ADOPTING REPORT AND RECOMMENDATION

       Before the Court is the Report and Recommendation of the Magistrate Judge (ECF No.

32) recommending that this case be dismissed for failure to prosecute and for failure to comply

with court orders. Objections to the Report and Recommendation were due by April 19, 2021.

No objections were filed. The matter is ripe for disposition.

       The district court must make a de novo determination of those portions of the report to

which objections are made. 28 U.S.C. § 636(b)(1)(C); see also Henderson v. Carlson, 812 F.2d

874, 877 (3d Cir.1987). This Court may accept, reject, or modify, in whole or in part, the

findings or recommendations made by the magistrate judge. The District Court Judge may also

receive further evidence or recommit the matter to the Magistrate Judge with instructions

       Upon de novo review of the Report and Recommendation and the entire record in this

matter, and finding no reason to depart therefrom, the following order is entered.

       AND NOW, this 27th day of April, 2021, it is hereby ORDERED, ADJUDGED AND

DECREED as follows:

       IT IS ORDERED that the Report and Recommendation (ECF NO. 32) is ADOPTED as

the Opinion of the Court.
                                                   1
       Case 2:20-cv-01081-RJC-LPL Document 34 Filed 04/27/21 Page 2 of 2




       IT IS FURTHER ORDERED that Plaintiff’s Complaint is hereby DISMISSED WITH

PREJUDICE.       The Clerk of Court shall mark this case CLOSED.

       IT IS FURTHER ORDERED that pursuant to Rule 4(a)(1) of the Federal Rules of

Appellate Procedure, Plaintiff has thirty (30) days to file a notice of appeal as provided by Rule 3

of the Federal Rules of Appellate Procedure.



                                                  s/ Robert J. Colville
                                                  Robert J. Colville
                                                  United States District Judge



cc: all Registered ECF Counsel


DONTAY GREEN
98735
Allegheny County Jail
950 2nd Avenue
Pittsburgh, PA 15219

S.C.I. Camp Hill,
QF-9631
P.O. Box 8837
2500 Lisburn Road
Camp Hill, PA 17001




                                                 2
